
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1



SECOND AMENDMENT


        THIS SECOND AMENDMENT (this "Amendment") dated as of May 12, 2005 is to
the Amended and Restated Credit Agreement (as previously amended, the "Credit
Agreement") dated as of July 21, 2004 among TETRA TECH, INC. (the "Company"),
various financial institutions and BANK OF AMERICA, N.A., as administrative
agent (in such capacity, the "Administrative Agent"). Unless otherwise defined
herein, terms defined in the Credit Agreement are used herein as defined
therein.

        WHEREAS, the parties hereto desire to amend the Credit Agreement as set
forth below;

        NOW THEREFORE, the parties hereto agree as follows:

        SECTION 1    AMENDMENTS.    Effective on the Amendment Effective Date
(as defined below), the Credit Agreement shall be amended as set forth below.

        1.1    Addition of Definitions.    The following definitions are added
to Section 1.1 in proper alphabetical sequence:

        Incorporated Provision—see Section 14.16.

        More Favorable Lending Agreement—see Section 14.16.

        1.2    Amendments of Definitions.    The definitions of "Adjusted
EBITDA", "Commitment Amount" and "Percentage" in Section 1.1 are amended in
their entirety to read as follows, respectively:

        Adjusted EBITDA means, for any period, the sum of Adjusted Consolidated
Net Income for such period, plus, to the extent deducted in determining such
Adjusted Consolidated Net Income, (x) federal, state, local and foreign income,
value added and similar taxes, (y) Interest Expense and (z) depreciation and
amortization expense; provided that Adjusted EBITDA shall be calculated on a pro
forma basis (in accordance with Article 11 of Regulation S-X of the SEC) giving
effect to (a) any acquisition made by the Company or any Subsidiary during such
period so long as, and to the extent that, (i) the Company delivers to the
Administrative Agent (which shall promptly deliver to each Bank) a summary in
reasonable detail of the assumptions underlying, and the calculations made, in
computing Adjusted EBITDA on a pro forma basis and (ii) the Required Banks do
not object to such assumptions and/or calculations within 10 Business Days after
receipt thereof; and (b) any divestiture of a Subsidiary, division or other
operating unit made during such period. If the Company or any Subsidiary makes
any acquisition of a Person or assets which would result in a negative
adjustment to Adjusted EBITDA for any period, the Company shall, upon request of
the Required Banks, deliver the information required pursuant to clause (a)(i)
of the preceding sentence so that the calculation of Adjusted EBITDA will give
effect to such acquisition. Notwithstanding any other provision of this
Agreement, (A) Adjusted EBITDA for the Computation Period ending July 3, 2005
shall be equal to Adjusted EBITDA for the Fiscal Quarter ending on such date
multiplied by four; (B) Adjusted EBITDA for the Computation Period ending
October 2, 2005 shall be equal to Adjusted EBITDA for period of two consecutive
Fiscal Quarters ending on such date multiplied by two; and (C) Adjusted EBITDA
for the Computation Period ending January 1, 2006 shall be equal to Adjusted
EBITDA for the period of three consecutive quarters ending on such date
multiplied by 11/3.

        Commitment Amount means $150,000,000, as reduced from time to time
pursuant to Section 6.1.

        1.3    Deletion of Definition.    The definition of "Utilization Fee" is
deleted from Section 1.1.

        1.4    Elimination of Utilization Fee.    Section 5.3 is amended in its
entirety to read as follows: "5.3 [Intentionally deleted.].

--------------------------------------------------------------------------------




        1.5    Section 10.1.2.    Section 10.1.2 is amended in its entirety to
read as follows:

        10.1.2    Interim Reports.    (a) Promptly when available, and in any
event not later than the earlier of (i) 45 days after the end of any Fiscal
Quarter (except the last Fiscal Quarter of any Fiscal Year and (ii) one Business
Day after the date required to be filed with the SEC), a consolidated balance
sheet of the Company as of the end of such Fiscal Quarter and consolidated
statements of operations and cash flows for such Fiscal Quarter and for the
period beginning with the first day of the applicable Fiscal Year and ending on
the last day of such Fiscal Quarter.

        (b)   Promptly when available and in any event not later than 30 days
after the last day of each fiscal month (except the last month of any Fiscal
Quarter), beginning with the first fiscal month ending after July 3, 2005 and
continuing through the second fiscal month of the second Fiscal Quarter of
Fiscal Year 2006 (provided that if and so long as the Note Purchase Agreement
requires the delivery of such information after such date, such information
shall continue to be concurrently furnished hereunder), a consolidated balance
sheet of the Company as of the end of such fiscal month, consolidated statements
of operations for such month and for the period beginning with the first day of
the applicable Fiscal Year and ending on the last day of such fiscal month and a
consolidated statement of cash flow for the period beginning with the first day
of the applicable Fiscal Year and ending on the last day of such fiscal month.

        (c)   Each set of financial statements delivered pursuant to clause (a)
above shall be accompanied by a certificate of the chief executive officer or
the chief financial officer of the Company certifying that such financial
statements present fairly in all material respects the consolidated financial
condition and results of operations of the Company and its Subsidiaries as of
the dates and periods indicated, subject to changes resulting from normal
year-end adjustments.

        1.6    Compliance Certificates.    Section 10.1.3 is amended by
(a) deleting the word "and" immediately prior to clause (b); and (b) inserting
the following immediately prior to the period at the end thereof:

; (c) a summary of the accounts receivable of the Company and its Subsidiaries
(including a list of the 10 customers with the largest receivable balances); and
(d) a list of bonded jobs of the Company and its Subsidiaries with a value in
excess of $1,000,000 (and specifying any related billed and unbilled receivables
with respect to such jobs), in each case as of the end of the applicable Fiscal
Quarter.

        1.7    Field Examination.    Section 10.2 is amended by adding the
following sentence at the end thereof:

Without limiting the foregoing, the Company agrees that it will, and will cause
each Subsidiary to, take such actions as the Administrative Agent may reasonably
request to facilitate completion of a field examination of the accounts
receivable of the Company and its Subsidiaries (other than Excluded
Subsidiaries) not later than 60 days after the effectiveness of the Second
Amendment to this Agreement.

        1.8    Financial Covenants.    Sections 10.6.1, 10.6.2, 10.6.3 and
10.6.4 are amended in their entirety to read as follows, respectively:

        10.6.1    Minimum Net Worth.    Not permit Net Worth at any time to be
less than the sum of (a) $245,000,000, (b) 50% of the sum of Consolidated Net
Income for each Fiscal Quarter, beginning with the Fiscal Quarter ending July 3,
2005 and ending with the most recently-ended Fiscal Quarter for which the
Company has delivered financial statements (provided that if Consolidated Net
Income is less than zero for any Fiscal Quarter, for purposes of this
Section 10.6.1 Consolidated Net Income will be deemed to be zero for such Fiscal
Quarter) and

2

--------------------------------------------------------------------------------



(c) 100% of the Net Cash Proceeds of any equity issued by the Company or any
Subsidiary (on a consolidated basis) after April 3, 2005.

        10.6.2    Fixed Charge Coverage Ratio.    Not permit the ratio of
(i) Adjusted EBITDA less Capital Expenditures for any Computation Period to
(ii) Interest Expense plus all income taxes (including any franchise tax and any
other tax based upon gross or net income or receipts) paid by the Company and
its Subsidiaries plus all required payments of principal of Debt of the Company
and its Subsidiaries, in each case during such Computation Period (and
determined on a consolidated basis), to be less than (a) 1.05 to 1 for the
Computation Period ending on April 2, 2006, (b) 1.10 for any Computation Period
ending on or after July 2, 2006 through June 29, 2008, (c) 1.15 to 1 for any
Computation Period ending on September 28, 2008; or (d) 1.25 to 1 for any
Computation Period ending on or after December 28, 2008. For the avoidance of
doubt, the ratio described in this Section 10.6.2 shall not be measured prior to
the Computation Period ending on April 2, 2006.

        10.6.3    Adjusted Leverage Ratio.    Not permit the Adjusted Leverage
Ratio to be greater than (a) 2.75 to 1 as of the last day of any Computation
Period ending before April 2, 2006; (b) 2.50 to 1 as of the last day of the
Computation Period ending on April 2, 2006; and (c) 2.25 to 1 as of the last day
of any Computation Period ending on or after July 2, 2006.

        10.6.4    Minimum Adjusted EBITDA.    Not permit Adjusted EBITDA to be
less than (a) $13,000,000 for the Fiscal Quarter ending July 3, 2005;
(b) $28,000,000 for the period of two consecutive Fiscal Quarters ending
October 2, 2005; (c) $45,000,000 for the period of three consecutive Fiscal
Quarters ending January 1, 2006; (d) $64,000,000 for the Computation Period
ending April 2, 2006; or (d) $70,000,000 for any Computation Period ending
thereafter.

        1.9    Limitation on Other Debt.    Section 10.7(k) is amended by
deleting the amount "$20,000,000" therein and substituting the amount
"$10,000,000" therefor.

        1.10    Stock Repurchases.    Section 10.10(f)(ii) is amended in its
entirety to read as follows:

(ii) so long as no Event of Default or Unmatured Event of Default exists or
would result therefrom and, after giving effect thereto (and any incurrence of
Debt in connection therewith), the Adjusted Leverage Ratio will be less than
1.75 to 1, the Company may, at any time after April 2, 2006, repurchase shares
of its capital stock for immediate retirement in an aggregate amount, for all
such repurchases during the term of this Agreement, not to exceed 10.0% of Net
Worth (measured as of the end of the Fiscal Quarter immediately preceding any
such purchase).

        1.11    Limitation on Acquisitions.    The proviso to clause (c) of
Section 10.11 is amended by (a) renumbering clause (v) to be clause (vi); and
(b) deleting the existing clause (iv) and substituting the following clauses
(iv) and (v) therefor:

(iv) the aggregate consideration (including assumed debt and stock of the
Company) for any one acquisition or series of related acquisitions shall not
exceed (A) during the period beginning April 3, 2005 and continuing through
April 2, 2006, $5,000,000; and (B) thereafter, $50,000,000; (v) if such
acquisition is made after April 2, 2006, then the Company's Adjusted Leverage
Ratio shall have been less than 1.75 to 1 as of the last day of the most
recently ended Fiscal Quarter for which financial statements are available
pursuant to Section 10.1.2.

        1.12    Asset Dispositions.    Clause (b)(ii) in Section 10.12 is
amended in its entirety to read as follows:

(ii) after giving effect to any disposition pursuant to this clause (b), the
aggregate fair market value of all assets disposed of pursuant to this
clause (b) shall not exceed (x) at any time during the period from the Effective
Date to the Termination Date, 2.5% of the consolidated total assets of

3

--------------------------------------------------------------------------------



the Company as of the end of the most recent Fiscal Year and (y) during the
current Fiscal Year, $10,000,000.

        1.13    Additional Collateral.    Section 10.14 is amended in its
entirety to read as follows:

        10.14    Further Assurances.    Take, and cause each Subsidiary to take,
such actions as are necessary, or as the Administrative Agent (or the Required
Banks acting through the Administrative Agent) or the Collateral Agent may
reasonably request, from time to time (including the execution and delivery of
guaranties, security agreements, pledge agreements, control agreements,
financing statements and other documents, the filing or recording of any of the
foregoing, the delivery of stock certificates and other collateral with respect
to which perfection is obtained by possession, the execution and delivery of
appropriate stock powers or other transfer instruments and the delivery of
appropriate legal opinions with respect to any of the foregoing) to ensure that
(i) the obligations of the Company hereunder and under the other Loan Documents
are (x) secured by all account receivables of the Company, all equity interests
in Subsidiaries owned by the Company and all of the Company's cash, deposit
accounts, investment property and financial assets and all proceeds of the
foregoing and (y) unconditionally guaranteed by all Subsidiaries (including,
promptly upon the acquisition or creation thereof, any Subsidiary acquired or
created after the date hereof) by execution of a counterpart of the Guaranty;
and (ii) the obligations of each Subsidiary under the Guaranty are secured by
all account receivables of such Subsidiary, all equity interests in other
Subsidiaries owned by such Subsidiary and all of such Subsidiary's cash, deposit
accounts, investment property and financial assets and all proceeds of the
foregoing; provided that unless the Required Banks otherwise request in writing,
(a) no Foreign Corporation (as defined below) or Excluded Subsidiary shall be
required to execute the Guaranty, pledge any equity interest or grant a security
interest in any property; and (b) neither the Company nor any other Subsidiary
shall be required to pledge more than 65% of the stock of any Foreign
Corporation. For purposes of the foregoing, (A) a "Foreign Corporation" is any
corporate Subsidiary which is incorporated in a jurisdiction other than, and
does substantially all of its business outside of, the United States; and
(B) the terms "investment property" and "financial assets" shall have the
respective meanings given to them in any applicable Uniform Commercial Code.

        1.14    Quarterly Conference Call.    Section 10 is amended by adding
the following Section 10.23 in proper numerical sequence:

        10.23    Quarterly Conference Call.    Within 45 days following the end
of each Fiscal Quarter, beginning with the Fiscal Quarter ending July 3, 2005
and continuing through the Fiscal Quarter ending April 2, 2006, the Company, in
consultation with the Administrative Agent, shall arrange a conference call with
the Banks during which senior officers of the Company shall review the
consolidated financial and operating results of the Company for such Fiscal
Quarter and such other information regarding the financial condition,
operations, business, assets or prospects of the Company and its Subsidiaries as
any Bank, through the Administrative Agent, may reasonably request.

        1.15    Conditions Precedent.    Section 11 is amended by (a) amending
the caption of Section 11.2 in its entirety to read as follows: "Conditions to
All Credit Extensions"; and (b) adding the following Section 11.3 in proper
numerical sequence:

        11.3    Condition to Certain Credit Extensions.    The obligation of
each Bank to make any Loan and of the Issuing Bank to issue any Letter of
Credit, in each case after April 3, 2005, is subject to the condition precedent
that, after giving effect to the making of such Loan or the issuance of such
Letter of Credit, the Total Outstandings will not exceed the Maximum
Availability Amount (as defined below). For purposes of the foregoing, "Maximum
Availability Amount"

4

--------------------------------------------------------------------------------



means, at any time, $125,000,000 or such greater amount (not exceeding the
Commitment Amount) as has been approved by the Required Banks.

        1.16    Material Obligations Default.    Section 12.1.3 is amended by
deleting the parenthetical clause "(other than an Excluded Subsidiary)" the
second time it appears in such Section.

        1.17    Covenant Defaults.    Clause (a) of Section 12.1.5 is amended in
its entirety read as follows:

(a) Failure by the Company to comply with or to perform any covenant set forth
in Section 10.5 through 10.17 or 10.19 through 10.21; or

        1.18    Incorporated Provision Default.    Section 12 is amended by
adding the following Section 12.1.12 in proper numerical sequence:

        12.1.12    Incorporated Provision Default.    The Company shall fail to
comply with or to perform any covenant incorporated herein pursuant to
Section 14.16 and such failure shall continue beyond any applicable grace period
specified in the applicable More Favorable Lending Agreement; or any event shall
occur or condition shall exist that (subject to the giving of any notice and/or
the lapse of any applicable grace period specified in the applicable More
Favorable Lending Agreement) constitutes an event of default under any provision
of any More Favorable Lending Agreement incorporated herein pursuant to
Section 14.16.

        1.19    Most Favored Lender Provision.    Section 14 is amended by
adding the following Section 14.16 in proper numerical sequence:

        14.16    Most Favored Lending Status.    If at any time the Company or
any Subsidiary is a party to any agreement, instrument or other document
(excluding the Note Purchase Agreement as in effect on the date hereof) relating
to Indebtedness of the Company or such Subsidiary (any such agreement,
instrument or other document, a "More Favorable Lending Agreement"), which
agreement, instrument or other document includes any covenant (whether
affirmative or negative and whether maintenance or incurrence) or event of
default (excluding any customary covenant or default relating to collateral
contained in any agreement, instrument or document secured by Liens permitted by
Section 10.8(c), (d), (h) or (j)) that is more restrictive than the provisions
of this Agreement or that is not provided for in this Agreement (any such
covenant or event of default, a "More Favorable Provision"), then the Company
shall promptly, and in any event within five Business Days after becoming party
to such More Favorable Lending Agreement (or within five Business Days of
obtaining knowledge of such More Favorable Lending Agreement), notify the
Administrative Agent (which shall promptly advise each Bank) of such More
Favorable Lending Agreement. Such notice shall include a verbatim statement of
each More Favorable Provision in such More Favorable Lending Agreement.
Thereupon, unless waived in writing by the Required Banks within five Business
Days after the Administrative Agent's receipt of such notice, each such More
Favorable Provision shall be deemed incorporated by reference in this Agreement
as if set forth fully herein, mutatis mutandis, effective as of the date when
such More Favorable Provision became effective under such More Favorable Lending
Agreement (any More Favorable Provision incorporated herein, an "Incorporated
Provision"). No Incorporated Provision may be waived, amended or modified
without the written consent of the Required Banks. Thereafter, upon the request
of the Required Banks, the Company and the Required Banks shall enter into an
amendment to this Agreement evidencing the incorporation of such Incorporated
Provision substantially as provided for in such More Favorable Lending
Agreement; provided that no such amendment shall in any way be required to make
any Incorporated Provision effective. Each Incorporated Provision shall
(i) remain unchanged herein notwithstanding any subsequent waiver, amendment or
other modification of the More Favorable Lending Agreement giving rise to such
Incorporated Provision (except to the extent that an amendment or other
modification results in a such provision being more restrictive than such
Incorporated Provision, in which case such

5

--------------------------------------------------------------------------------



Incorporated Provision shall be amended or modified to become equally
restrictive) and (ii) be deemed deleted from this Agreement at such time as the
applicable More Favorable Lending Agreement is fully terminated and no amounts
are outstanding thereunder so long as, at the time of such termination, no Event
of Default or Unmatured Event of Default exists.

        1.20    Pricing Schedule.    Schedule 1.1 is amended in its entirety by
substituting Schedule 1.1 hereto therefor.

        1.21    Schedule of Commitments and Percentages.    Schedule 2.1 is
amended in its entirety by substituting Schedule 2.1 hereto therefor.

        SECTION 2    REPRESENTATIONS AND WARRANTIES.    The Company represents
and warrants to the Administrative Agent and the Banks that (a) each warranty
set forth in Section 9 of the Credit Agreement is (or after giving effect hereto
will be) true and correct as if made on the date hereof, (b) the execution and
delivery by the Company of this Amendment and the performance by the Company of
its obligations under the Credit Agreement as amended hereby (as so amended, the
"Amended Credit Agreement") (i) are within the corporate powers of the Company,
(ii) have been duly authorized by all necessary corporate action, (iii) have
received all necessary governmental approval and (iv) do not and will not
contravene or conflict with any provision of law or of the charter or by-laws of
the Company or any Subsidiary or of any indenture, loan agreement or other
material contract, or any judgment, order or decree, which is binding upon the
Company or any Subsidiary, and (c) this Amendment and the Amended Credit
Agreement are legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, except as enforceability may
be limited by bankruptcy, insolvency or other similar laws of general
application affecting the enforcement of creditor's rights or by general
principles of equity.

        SECTION 3    EFFECTIVENESS.    The amendments set forth in Section 1
shall become effective, as of the day and year first above written, on the date
that the Administrative Agent has received each of the following (the "Amendment
Effective Date"): (a) counterparts of this Amendment signed by the Company and
the Required Banks; (b) a Confirmation, substantially in the form of Exhibit A
hereto, signed by the Company and each Guarantor; (c) a Second Amended and
Restated Security Agreement, substantially in the form of Exhibit B hereto,
signed by the Company and each Guarantor; (d) evidence that the requisite
holders of the notes under the Note Purchase Agreement have entered into an
amendment consistent herewith and otherwise in form and substance reasonably
satisfactory to the Administrative Agent; (e) an opinion of counsel to the
Company substantially in the form of Exhibit C hereto; (f) confirmation that the
Company has paid all amounts payable pursuant to Section 4.6 (to the extent then
billed); and (g) an amendment fee for the account of each Bank that delivers a
signed counterpart hereof to the Administrative Agent no later than 3 p.m.,
Chicago time, on May 12, 2005, such fee to be equal to 0.250% of the amount of
such Bank's Commitment (after giving effect hereto).

        SECTION 4    MISCELLANEOUS.    

        4.1    Continuing Effectiveness, etc.    As herein amended, the Credit
Agreement shall remain in full force and effect and is hereby ratified and
confirmed in all respects.

        4.2    Counterparts.    This Amendment may be signed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original but all such counterparts
shall together constitute one and the same Second Amendment. A counterpart
hereof (or a signature page hereto) delivered by facsimile shall be effective as
delivery of an original signed counterpart.

        4.3    Governing Law.    This Amendment shall be a contract made under
and governed by the laws of the State of Illinois applicable to contracts made
and to be performed entirely within such State.

        4.4    Successors and Assigns.    This Amendment shall be binding upon
the Company, the Administrative Agent and the Banks and their respective
successors and assigns and shall inure to the

6

--------------------------------------------------------------------------------




benefit of the Company, the Administrative Agent and the Banks and the
successors and assigns of the Administrative Agent and the Banks.

        4.5    Severability.    Each provision of this Amendment shall be
severable from every other provision of this Amendment for the purpose of
determining the legal enforceability of any provision hereof, and the
unenforceability of any provision hereof, and the unenforceability of one or
more provisions of this Amendment in one jurisdiction shall not have the effect
of rendering such provision or provisions unenforceable in any other
jurisdiction.

        4.6    Expenses.    The Company agrees to pay the reasonable costs and
expenses of the Administrative Agent and the Collateral Agent (including
reasonable attorneys' fees and charges) in connection with the preparation,
execution and delivery of this Amendment and the documents contemplated hereby.

        4.7    Temporary Waiver.    The Required Banks waive through June 15,
2005 any non-compliance with Section 10.14 of the Amended Credit Agreement
resulting from non-perfection of the Collateral Agent's security interest in
cash, deposit accounts, investment property and financial assets so long as the
Company is diligently taking such actions as are necessary, or as the
Administrative Agent may reasonably request, to perfect such security interests.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

7

--------------------------------------------------------------------------------



        Delivered at Chicago, Illinois, as of the day and year first above
written.

    TETRA TECH, INC.
 
 
By:
/s/  DAVID W. KING      

--------------------------------------------------------------------------------

    Title: Chief Financial Officer and Treasurer

--------------------------------------------------------------------------------


 
 
BANK OF AMERICA, N.A., as Administrative Agent
 
 
By:
/s/  DAVID A. JOHANSON      

--------------------------------------------------------------------------------

    Title: Vice President

--------------------------------------------------------------------------------


 
 
BANK OF AMERICA, N.A., as Swing Line Bank and as a Bank
 
 
By:
/s/  JENNIFER L. GERDES      

--------------------------------------------------------------------------------

    Title: Senior Vice President

--------------------------------------------------------------------------------


 
 
U.S. BANK NATIONAL ASSOCIATION, as Documentation Agent and as a Bank
 
 
By:
/s/  JANICE T. THEDE      

--------------------------------------------------------------------------------

    Title: Vice President

--------------------------------------------------------------------------------


 
 
WELLS FARGO BANK, N.A. as Syndication Agent and as a Bank
 
 
By:
/s/  ROBERT LOUK      

--------------------------------------------------------------------------------

    Title: Vice President

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------




 
 
HARRIS TRUST AND SAVINGS BANK
 
 
By:
/s/  RICHARD A. GARCIA      

--------------------------------------------------------------------------------

    Title: Vice President

--------------------------------------------------------------------------------


 
 
LASALLE BANK, N.A.
 
 
By:
/s/  STEVE TREPICCONE      

--------------------------------------------------------------------------------

    Title: First Vice President

--------------------------------------------------------------------------------


 
 
UNION BANK OF CALIFORNIA
 
 
By:
/s/  PETER THOMPSON      

--------------------------------------------------------------------------------

    Title: Vice President

--------------------------------------------------------------------------------


 
 
THE NORTHERN TRUST COMPANY
 
 
By:
/s/  JOHN E. BURDA      

--------------------------------------------------------------------------------

    Title: Vice President

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------




EXHIBIT A TO SECOND AMENDMENT
FORM OF CONFIRMATION


        Each of the undersigned acknowledges receipt of the foregoing Second
Amendment and confirms the continuing validity and enforceability against such
undersigned of each Loan Document to which such undersigned is a party.

    TETRA TECH, INC.
 
 
By:
        /s/  DAVID W. KING      

--------------------------------------------------------------------------------

David W. King
Chief Financial Officer and Treasurer
 
 
ADVANCED MANAGEMENT TECHNOLOGY, INC.
ARDAMAN & ASSOCIATES, INC.
COSENTINI ASSOCIATES, INC.
ENGINEERING MANAGEMENT CONCEPTS, INC.
EVERGREEN UTILITY CONTRACTORS, INC.
EXPERT WIRELESS SOLUTIONS, INC.
FHC, INC.
HARTMAN & ASSOCIATES, INC.
KCM, INC.
MFG, INC.
RIZZO ASSOCIATES, INC.
SCIENCES INTERNATIONAL, INC.
TETRA TECH CANADA LTD.
TETRA TECH CONSTRUCTION SERVICES, INC.
TETRA TECH CONSULTING & REMEDIATION, INC.
TETRA TECH EM INC.
TETRA TECH NUS, INC.
TETRA TECH RMC, INC.
THE THOMAS GROUP OF COMPANIES, INC.
VERTEX ENGINEERING SERVICES, INC.
WHALEN & COMPANY, INC.
WESTERN UTILITY CONTRACTORS, INC.
 
 
By:
        /s/  DAVID W. KING      

--------------------------------------------------------------------------------

David W. King
Treasurer

--------------------------------------------------------------------------------



    GEOTRANS, INC.
SCM CONSULTANTS, INC.
TETRA TECH EC, INC.
 
 
By:
        /s/  DAVID W. KING      

--------------------------------------------------------------------------------

David W. King
Assistant Treasurer

2

--------------------------------------------------------------------------------




SCHEDULE 1.1

PRICING SCHEDULE


        Effective as of April 3, 2005, the Base Rate Margin, the Eurodollar
Margin, the LC Fee Rate and the Facility Fee Rate shall be determined in
accordance with the table below and the other provisions of this Schedule 1.1.

 
  Level I

--------------------------------------------------------------------------------

  Level II

--------------------------------------------------------------------------------

  Level III

--------------------------------------------------------------------------------

  Level IV

--------------------------------------------------------------------------------

  Eurodollar Margin   1.650 % 1.875 % 2.075 % 2.250 % Base Rate Margin   0.650 %
0.875 % 1.075 % 1.225 % LC Fee Rate   1.650 % 1.875 % 2.075 % 2.250 % Facility
Fee Rate   0.350 % 0.375 % 0.425 % 0.500 %

        Level I applies when the Adjusted Leverage Ratio is less than 1.25 to 1.

        Level II applies when the Adjusted Leverage Ratio is equal to or greater
than 1.25 to 1 but less than 1.75 to 1.

        Level III applies when the Adjusted Leverage Ratio is equal to or
greater than 1.75 to 1 but less than 2.25 to 1.

        Level IV applies when the Adjusted Leverage Ratio is equal to or greater
than 2.25 to 1.

        Each of the Eurodollar Margin, the Base Rate Margin, the LC Fee Rate and
the Facility Fee Rate shall be adjusted, to the extent applicable, on each date
on which financial statements are required to be delivered pursuant to
Section 10.1.1 or 10.1.2 based on the Adjusted Leverage Ratio as of the last day
of the period covered by such financial statements; provided that if the Company
fails to deliver the financial statements required by Section 10.1.1 or 10.1.2,
as applicable, and the compliance certificate required by Section 10.1.3 by the
due date therefor, then Level IV shall apply from such date until such financial
statements and compliance certificate are delivered. Notwithstanding the
foregoing, all pricing shall be based upon Level IV during the period from
April 4, 2005 to the date on which the Company delivers its compliance
certificate for the first Fiscal Quarter of Fiscal Year 2006 (at which time the
pricing shall be adjusted, if applicable, based upon the Adjusted Leverage Ratio
as of the end of such Fiscal Quarter).

--------------------------------------------------------------------------------




SCHEDULE 2.1

BANKS AND PERCENTAGES


Bank


--------------------------------------------------------------------------------

  Amount of
Commitment

--------------------------------------------------------------------------------

  Percentage

--------------------------------------------------------------------------------

  Bank of America, N.A.   $ 31,914,893.62   21.276595745 % Harris Trust and
Savings Bank   $ 31,914,893.62   21.276595745 % Wells Fargo Bank, N.A.   $
25,531,914.89   17.021276596 % U.S. Bank National Association   $ 19,148,936.17
  12.765957447 % LaSalle Bank, National Association   $ 15,957,446.81  
10.638297872 % Union Bank of California   $ 15,957,446.81   10.638297872 %
Northern Trust   $ 9,574,468.08   6.382978723 %    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  TOTALS   $ 150,000,000.00   100 %

--------------------------------------------------------------------------------




Exhibit B



SECOND AMENDED AND RESTATED SECURITY AGREEMENT


        THIS SECOND AMENDED AND RESTATED SECURITY AGREEMENT (this "Agreement")
dated as of May 12, 2005 is among TETRA TECH, INC. (the "Company"), each
subsidiary of the Company listed on the signature pages hereof, such other
subsidiaries of the Company as from time to time become parties hereto (together
with the Company, collectively the "Debtors" and individually each a "Debtor")
and BANK OF AMERICA, N.A. ("Bank of America"), in its capacity as Collateral
Agent (as defined below) for the Benefited Parties (as defined in the
Intercreditor Agreement referred to below).


W I T N E S S E T H:


        WHEREAS, the Company, various financial institutions (together with
their respective successors and assigns, the "Banks") and Bank of America, as
agent for the Banks (in such capacity, the "Credit Agent"), have entered into an
Amended and Restated Credit Agreement dated as of July 21, 2004 (the "Credit
Agreement");

        WHEREAS, the Company has entered into a Note Purchase Agreement dated as
of May 15, 2001 (the "Note Agreement"), pursuant to which certain note
purchasers (the "Noteholders") purchased $92,000,000 of the Company's 7.28%
Senior Secured Notes, Series A, due May 30, 2011, and $18,000,000 of the
Company's 7.08% Senior Secured Notes, Series B, due May 30, 2008 (together, the
"Senior Notes");

        WHEREAS, pursuant to an Amended and Restated Guaranty dated as of
May 15, 2001 (the "Guaranty"), certain subsidiaries of the Company have
guaranteed all obligations of the Company under the Credit Agreement, all
obligations of the Company under the Note Agreement and certain other
obligations of the Company;

        WHEREAS, the Credit Agent, the Noteholders and Bank of America, as
collateral agent, have entered into an Intercreditor Agreement dated as of
May 15, 2001 (the "Intercreditor Agreement"; capitalized terms used but not
defined herein shall have the respective meanings assigned thereto in the
Intercreditor Agreement), pursuant to which (i) such parties have agreed that
all Benefited Obligations shall be guaranteed and secured on a pari passu basis
and (ii) Bank of America shall act as collateral agent for the holders of the
Benefited Obligations (in such capacity, together with any successor in such
capacity, the "Collateral Agent");

        WHEREAS, the obligations of the Company in respect of the Benefited
Obligations and the obligations of each other Debtor under the Guaranty are to
be secured pursuant to this Agreement;

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

        1.    Definitions and Interpretation.    For purposes of this Agreement,
(a) in addition to terms defined in the preamble and recitals above, the terms
Account, Account Debtor, Certificated Security, Chattel Paper, Commodity
Account, Commodity Contract, Deposit Account, Financial Asset, General
Intangibles, Instruments, Investment Property, Securities Account, Security,
Security Entitlement and Uncertificated Security have the respective meanings
assigned to such terms in the UCC (as defined below), (b) the rules of
interpretation set forth in clauses (a), (c)(i) and (d) of Section 1.2 of the
Credit Agreement shall apply as if set forth in full herein, mutatis mutandis,
and (c) the following terms have the following meanings, respectively:

        Collateral—see Section 2.

        Default means the occurrence of any of the following events: (a) any
Event of Default; (b) any event which, if it continues uncured will, with lapse
of time or notice or both, constitute an Event of Default under Section 12.1.4
of the Credit Agreement, Section 11(g) or 11(h) of the Note

--------------------------------------------------------------------------------






Agreement or any substantially similar provision of any other Financing
Agreement; or (c) any warranty of any Debtor herein is untrue or misleading in
any material respect and, as a result thereof, the Collateral Agent's security
interest for the benefit of the Benefited Parties in any material portion of the
Collateral is not perfected or the Collateral Agent's rights and remedies with
respect to any material portion of the Collateral are materially impaired or
otherwise materially adversely affected.

        Liabilities means, (a) as to the Company, all Credit Obligations, all
Senior Note Obligations and all other Benefited Obligations; and (b) with
respect to each other Debtor, all obligations of such Debtor under the Guaranty.

        Permitted Lien means any Lien that is expressly permitted pursuant to
Section 10.8 of the Credit Agreement (but excluding any Lien on any Account or
on the stock of any Subsidiary of any Debtor).

        UCC means the Uniform Commercial Code as in effect from time to time in
the State of Illinois.

        2.    Grant of Security Interest.    As security for the payment of all
Liabilities, each Debtor hereby assigns to the Collateral Agent for the benefit
of the Benefited Parties, and grants to the Collateral Agent for the benefit of
the Benefited Parties a continuing security interest in, the following, whether
now or hereafter existing or acquired (the "Collateral"): all of such Debtor's
Accounts, Commodity Accounts, Commodity Contracts, Deposit Accounts, Financial
Assets, Investment Property, money (of any jurisdiction), Securities (whether
Certificated or Uncertificated Securities), Securities Accounts and Security
Entitlements; all of such Debtor's General Intangibles arising out of or related
to any of the foregoing; all of such Debtor's Chattel Paper and Instruments
evidencing any obligation arising out of or relating to any of the foregoing;
all interest of such Debtor in any goods the sale or lease of which shall have
given rise to, and in all guaranties and property securing payment or
performance under, any Account or other property described above; all of such
Debtor's books and records relating to any of the foregoing; and all proceeds
(including all insurance proceeds) of any of the foregoing.

        3.    Warranties.    Each Debtor warrants that: (i) no financing
statement (other than any which may have been filed on behalf of the Collateral
Agent or in connection with Permitted Liens) covering any of the Collateral is
on file in any public office; (ii) such Debtor is and will be the lawful owner
of all Collateral, free of all liens and claims whatsoever, other than the
security interest hereunder and Permitted Liens, with full power and authority
to execute and deliver this Agreement, to perform such Debtor's obligations
hereunder and to subject the Collateral to the security interest hereunder;
(iii) such Debtor's true legal name as registered in the jurisdiction in which
such Debtor is organized or incorporated, jurisdiction of organization or
incorporation, organizational identification number as designated by the
jurisdiction of its organization or incorporation, chief executive office and
principal place of business are as set forth on Schedule I hereto (and such
Debtor has not maintained its chief executive office or principal place of
business at any other location at any time after January 1, 2001 (or, in the
case of any Person which becomes a Debtor after the date hereof, 135 days prior
to the date such Person executes and delivers a counterpart hereof));
(iv) except as described in Schedule II, such Debtor is not now known and has
not, during the five years preceding the date of execution and delivery hereof
by such Debtor, been known by any trade name; and (v) except as disclosed on
Schedule III hereto, during the five years preceding the date of execution and
delivery hereof by such Debtor, such Debtor has not been known by any legal name
different from the one set forth on the signature page of this Agreement, nor
has such Debtor been the subject of any merger or other corporate
reorganization.

        4.    Collections, etc.    Until such time during the existence of a
Default as the Collateral Agent shall notify such Debtor of the revocation of
such power and authority, each Debtor (a) will, at its own expense, endeavor to
collect, as and when due, all amounts due under any of the Collateral, including

2

--------------------------------------------------------------------------------




the taking of such action with respect to such collection as the Collateral
Agent may reasonably request or, in the absence of such request, as such Debtor
may deem advisable, and (b) may grant, in the ordinary course of business, to
any party obligated on any of the Collateral, any rebate, refund or allowance to
which such party may be lawfully entitled, and may accept, in connection
therewith, the return of goods, the sale or lease of which shall have given rise
to such Collateral. The Collateral Agent, however, may, at any time that a
Default exists, whether before or after any revocation of such power and
authority or the maturity of any of the Liabilities, notify any parties
obligated on any of the Collateral to make payment to the Collateral Agent of
any amounts due or to become due thereunder and enforce collection of any of the
Collateral by suit or otherwise and surrender, release or exchange all or any
part thereof, or compromise or extend or renew for any period (whether or not
longer than the original period) any indebtedness thereunder or evidenced
thereby. Promptly following any request of the Collateral Agent during the
existence of a Default, each Debtor will, at its own expense, notify any parties
obligated on any of the Collateral to make payment to the Collateral Agent of
any amounts due or to become due thereunder.

        Upon request by the Collateral Agent during the existence of a Default,
each Debtor will establish a deposit account with the Collateral Agent (an
"Assignee Deposit Account") and will forthwith, upon receipt, transmit and
deliver to the Collateral Agent, in the form received, all cash, checks, drafts
and other instruments or writings for the payment of money (properly endorsed,
where required, so that such items may be collected by the Collateral Agent)
which may be received by such Debtor at any time in full or partial payment or
otherwise as proceeds of any of the Collateral for deposit in the Assignee
Deposit Account as security for payment of the Liabilities. Except as the
Collateral Agent may otherwise consent in writing, any such items which may be
so received by any Debtor will not be commingled with any other of its funds or
property, but will be held separate and apart from its own funds or property and
upon express trust for the Collateral Agent until delivery is made to the
Collateral Agent.

        No Debtor shall have any right to withdraw any funds deposited in the
applicable Assignee Deposit Account. The Collateral Agent may, from time to
time, in its discretion, and shall upon request of the applicable Debtor made
not more than once in any week, apply all or any of the then balance,
representing collected funds, in the Assignee Deposit Account, toward payment of
the Liabilities, whether or not then due, in such order of application as is set
forth in the Intercreditor Agreement, and the Collateral Agent may, from time to
time, in its discretion (subject to the terms of the Intercreditor Agreement),
release all or any of such balance to the applicable Debtor.

        The Collateral Agent is authorized to endorse, in the name of the
applicable Debtor, any item, howsoever received by the Collateral Agent,
representing any payment on or other proceeds of any of the Collateral.

        Each Debtor hereby appoints the Collateral Agent as the attorney-in-fact
for such Debtor for the purpose of carrying out the provisions of this Agreement
and taking any action and executing or completing any instrument which the
Collateral Agent may deem reasonably necessary or advisable to accomplish the
terms hereof, which appointment as attorney-in-fact is irrevocable and coupled
with an interest; provided that the Collateral Agent shall not exercise its
rights as such attorney-in-fact unless a Default exists.

        5.    Certificates, Schedules and Reports.    Each Debtor will from time
to time, as the Collateral Agent may request, deliver to the Collateral Agent a
schedule identifying each Account of such Debtor (not previously so identified)
subject to the security interest hereunder, and such additional schedules and
such certificates and reports respecting all or any of the Collateral at the
time subject to the security interest hereunder, and the items or amounts
received by such Debtor in full or partial payment of any of the Collateral, all
to such extent as the Collateral Agent may reasonably request. Any such
schedule, certificate or report shall be executed by a duly authorized officer
of such Debtor

3

--------------------------------------------------------------------------------




and shall be in such form and detail as the Collateral Agent may specify. Any
such schedule identifying any Account subject to the security interest hereunder
shall be accompanied (if the Collateral Agent so requests) by a true and correct
copy of the invoice evidencing such Account and by evidence of shipment or
performance.

        6.    Agreements of the Debtors.    Each Debtor (a) will, upon request
of the Collateral Agent, execute such financing statements and other documents
(and pay the cost of filing or recording the same in all public offices deemed
appropriate by the Collateral Agent) and do such other acts and things
(including the delivery to the Collateral Agent of all Certificated Securities
and Instruments (other than checks and similar items that are deposited in the
ordinary course of business)), all as the Collateral Agent may from time to time
reasonably request, to establish and maintain a valid security interest in the
Collateral (free of all other liens, claims and rights of third parties
whatsoever, other than Permitted Liens) to secure the payment of the Liabilities
(and each Debtor hereby authorizes the Collateral Agent to file any financing
statement without its signature, to the extent permitted by applicable law,
and/or to file a copy of this Agreement as a financing statement in any
jurisdiction; (b) after the occurrence and during the continuance of any
Default, will execute and file such assignment of claims forms under or pursuant
to the federal assignment of claims statute, 31 U.S.C. § 3726, as may be
necessary or desirable, or as the Collateral Agent may from time to time
request, in order to perfect and preserve the security interests and other
rights granted or purported to be granted to the Collateral Agent hereby (free
of all other liens, claims and rights of third parties whatsoever), (c) will
keep, at its address shown on Schedule I hereto, its records concerning the
Collateral, which records will be of such character as will enable the
Collateral Agent or its designees to determine at any time the status of the
Collateral, and no Debtor will, unless the Collateral Agent shall otherwise
consent in writing, duplicate any such records at any other address; (d) will
furnish the Collateral Agent such information concerning such Debtor, the
Collateral and the Account Debtors as the Collateral Agent may from time to time
reasonably request; (e) will permit the Collateral Agent and its designees, from
time to time, to inspect, audit and make copies of and extracts from all records
and all other papers in the possession of such Debtor pertaining to the
Collateral and the Account Debtors, and will, upon request of the Collateral
Agent during the existence of a Default, deliver to the Collateral Agent all of
such records and papers; (f) will, upon request of the Collateral Agent, stamp
on its records concerning the Collateral, and add on all Chattel Paper
constituting a portion of the Collateral, a notation, in form satisfactory to
the Collateral Agent, of the security interest of the Collateral Agent
hereunder; (g) will not change its jurisdiction of organization or incorporation
or its name, identity or corporate structure such that any financing statement
filed to perfect the Collateral Agent's interest under this Agreement would
become seriously misleading, unless such Debtor shall have given the Collateral
Agent not less than 10 days' prior notice of such change (provided that this
Section 6(g) shall not be deemed to authorize any change or transaction
prohibited under the Credit Agreement); and (h) will not sell, lease, assign or
create or permit to exist any lien on or security interest in any Collateral
other than liens and security interests in favor of the Collateral Agent and
Permitted Liens.

        7.    Remedies.    Whenever a Default exists, the Collateral Agent may
from time to time exercise any rights and remedies available to it under the UCC
or any other applicable law or otherwise available to it. Without limiting the
foregoing, whenever a Default exists the Collateral Agent may, to the fullest
extent permitted by applicable law, without notice, advertisement, hearing or
process of law of any kind, (a) sell any or all of the Collateral, free of all
rights and claims of any Debtor therein and thereto, at any public or private
sale, and (b) bid for and purchase any or all of the Collateral at any such
sale. Each Debtor hereby expressly waives, to the fullest extent permitted by
applicable law, any and all notices, advertisements, hearings or process of law
in connection with the exercise by the Collateral Agent of any of its rights and
remedies upon a Default. If any notification of intended disposition of any of
the Collateral is required by law, such notification, if mailed, shall be deemed
reasonably and properly given if mailed at least ten days before disposition,
postage prepaid, addressed

4

--------------------------------------------------------------------------------




to the applicable Debtor either at its address shown on Schedule I hereto or at
any other address of such Debtor appearing on the records of the Collateral
Agent. Any proceeds of any of the Collateral may be applied by the Collateral
Agent to the payment of expenses in connection with the Collateral, including
reasonable attorneys' fees and legal expenses, and any balance of such proceeds
shall be applied by the Collateral Agent toward the payment of the Liabilities
in accordance with the Intercreditor Agreement.

        8.    General.    The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any of the Collateral in its
possession if it takes such action for that purpose as any applicable Debtor
requests in writing, but failure of the Collateral Agent to comply with any such
request shall not of itself be deemed a failure to exercise reasonable care, and
no failure of the Collateral Agent to preserve or protect any rights with
respect to such Collateral against prior parties, or to do any act with respect
to the preservation of such Collateral not so requested by any Debtor, shall be
deemed a failure to exercise reasonable care in the custody or preservation of
such Collateral.

        No delay on the part of the Collateral Agent in exercising any right,
power or remedy hereunder shall operate as a waiver thereof nor shall any single
or partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy. No
amendment, modification or waiver of, or consent with respect to, any provision
of this Agreement shall in any event be effective unless the same shall be in
writing, and signed and delivered by the party to be bound thereby, and then
such amendment, modification, waiver or consent shall be effective only in the
specific instance and for the purpose for which given.

        Each Debtor agrees to pay all expenses (including reasonable attorney's
fees and legal expenses) paid or incurred by the Collateral Agent in endeavoring
to collect the Liabilities of such Debtor, or any part thereof, and in enforcing
this Agreement against such Debtor, and such obligations will themselves be
Liabilities.

        No delay on the part of the Collateral Agent in the exercise of any
right or remedy shall operate as a waiver thereof, and no single or partial
exercise by the Collateral Agent of any right or remedy shall preclude other or
further exercise thereof or the exercise of any other right or remedy.

        This Agreement shall remain in full force and effect until all
Liabilities have been paid in full and all commitments to create Liabilities
have terminated. If at any time all or any part of any payment theretofore
applied by the Collateral Agent or any other Benefited Party to any of the
Liabilities is or must be rescinded or returned by the Collateral Agent or such
other Benefited Party for any reason whatsoever (including the insolvency,
bankruptcy or reorganization of any Debtor), such Liabilities shall, for the
purposes of this Agreement, to the extent that such payment is or must be
rescinded or returned, be deemed to have continued in existence, notwithstanding
such application by the Collateral Agent or such other Benefited Party, and this
Agreement shall continue to be effective or be reinstated, as the case may be,
as to such Liabilities, all as though such application by the Collateral Agent
or such other Benefited Party had not been made.

        This Agreement has been delivered at Chicago, Illinois, and shall be
construed in accordance with and governed by the laws of the State of Illinois
applicable to contracts made and to be fully performed in its such state.
Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.

        The rights and privileges of the Collateral Agent hereunder shall inure
to the benefit of its successors and assigns.

5

--------------------------------------------------------------------------------




        This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same Agreement. At any time after the date of this
Agreement, one or more additional persons or entities may become parties hereto
by executing and delivering a counterpart to the Collateral Agent of this
Agreement. Immediately upon such execution and delivery (and without any further
action), each such additional person or entity will become a party to, and will
be bound by all the terms of, this Agreement. Delivery of a counterpart hereof,
or a signature page hereto, by facsimile shall be effective as delivery or an
original signed counterpart.

        ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER FINANCING AGREEMENT, SHALL BE BROUGHT AND
MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE OF ILLINOIS OR IN THE UNITED
STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS; PROVIDED THAT ANY
SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT THE COLLATERAL AGENT'S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND OR IN ANY JURISDICTION IN
WHICH A BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LEGAL OR EQUITABLE PROCEEDING IS
PENDING AGAINST ANY ONE OR MORE OF THE DEBTORS. EACH DEBTOR HEREBY EXPRESSLY AND
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS
AND OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS
FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. EACH DEBTOR FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, TO THE ADDRESS SET FORTH ON SCHEDULE I HERETO (OR SUCH OTHER ADDRESS AS
IT SHALL HAVE SPECIFIED IN WRITING TO THE COLLATERAL AGENT AS ITS ADDRESS FOR
NOTICES HEREUNDER) OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF
ILLINOIS. EACH DEBTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO
ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.

        THE DEBTORS, THE COLLATERAL AGENT AND (BY ACCEPTING THE BENEFITS HEREOF)
THE BENEFITED PARTIES HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY FINANCING
AGREEMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR
WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR
ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE
FOREGOING, AND AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT BEFORE A JURY.

6

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, this Agreement has been duly executed as of the day
and year first above written.

    TETRA TECH, INC.
 
 
 
      By: /s/  DAVID W. KING      

--------------------------------------------------------------------------------

David W. King
Chief Financial Officer and Treasurer
 
 
 
      ADVANCED MANAGEMENT TECHNOLOGY, INC.
ARDAMAN & ASSOCIATES, INC.
COSENTINI ASSOCIATES, INC.
ENGINEERING MANAGEMENT CONCEPTS, INC.
EVERGREEN UTILITY CONTRACTORS, INC.
EXPERT WIRELESS SOLUTIONS, INC.
FHC, INC.
HARTMAN & ASSOCIATES, INC.
KCM, INC.
MFG, INC.
RIZZO ASSOCIATES, INC.
SCIENCES INTERNATIONAL, INC.
TETRA TECH CANADA LTD.
TETRA TECH CONSTRUCTION SERVICES, INC.
TETRA TECH CONSULTING & REMEDIATION, INC.
TETRA TECH EM INC.
TETRA TECH NUS, INC.
TETRA TECH RMC, INC.
THE THOMAS GROUP OF COMPANIES, INC.
VERTEX ENGINEERING SERVICES, INC.
WHALEN & COMPANY, INC.
WESTERN UTILITY CONTRACTORS, INC.
 
 
 
      By: /s/  DAVID W. KING      

--------------------------------------------------------------------------------

David W. King
Treasurer        


7

--------------------------------------------------------------------------------




 
 
GEOTRANS, INC.
SCM CONSULTANTS, INC.
TETRA TECH EC, INC.
 
 
 
      By: /s/  DAVID W. KING      

--------------------------------------------------------------------------------

David W. King
Assistant Treasurer        

8

--------------------------------------------------------------------------------




 
 
BANK OF AMERICA, N.A.,
as Collateral Agent
 
 
 
      By: /s/  PAUL FOLINO      

--------------------------------------------------------------------------------

    Name: Paul Folino     Title: Assistant Vice President        


9

--------------------------------------------------------------------------------




 
 
ADDITIONAL SIGNATURE PAGE to the Second Amended and Restated Security Agreement
dated as of May 12, 2005 (the "Security Agreement") among Tetra Tech, Inc., Bank
of America, N.A., as Collateral Agent, and various Subsidiaries of Tetra Tech,
Inc.
 
 
 
      The undersigned is executing a counterpart of the Security Agreement for
purposes of becoming a party hereto (and attached hereto are supplemental
schedules setting forth information with respect to the undersigned required to
make the representations and warranties with respect to the undersigned set
forth in the Security Agreement accurate as of the date hereof).
 
 
 
      [                              ]
 
 
 
      By:      

--------------------------------------------------------------------------------

    Name:       Title:  

10

--------------------------------------------------------------------------------




SCHEDULE I
TO SECURITY AGREEMENT


CORPORATE INFORMATION
[TO BE INSERTED]


Debtor's Federal employment identification number:

Debtor's jurisdiction of organization:

Debtor's true and correct name as registered in its jurisdiction of
organization:

Debtor's organizational identification number in its jurisdiction of
organization:

Debtor's chief executive office:

Debtor's principal place of business:

--------------------------------------------------------------------------------




SCHEDULE II
TO SECURITY AGREEMENT


Tradenames
[TO BE ATTACHED]


--------------------------------------------------------------------------------




SCHEDULE III
TO SECURITY AGREEMENT


Prior Legal Names


The following companies were merged into Tetra Tech, Inc. and were formerly
known as:

Simons, Li & Associates, Inc.
IWA Engineers
C.D.C. Engineering, Inc.
Flo Engineering, Inc.

Tetra Tech EM Inc. (f/k/a PRC Environmental Management Inc.)

HSI GeoTrans, Inc. (f/k/a Hydro-Search, Inc. and GeoTrans, Inc.)

Cosentini Associates, Inc. (f/k/a L.M.W. Associates, Inc.)

MFG, Inc. (f/k/a McCulley, Frick & Gilman, Inc.)

Wahlen & Company, Inc. (CommSite Development Corporation was merged into
Whalen & Company, Inc.)

Tetra Tech NUS, Inc. (f/k/a NUS Acquisition Corp. and Halliburton NUS
Corporation)

--------------------------------------------------------------------------------



Exhibit C

May 12, 2005

Bank of America, N.A., as Administrative Agent
and the Financial Institutions party to the Credit Agreement (as defined)
c/o Bank of America, N.A.
231 South LaSalle Street
Chicago, Illinois 60697

Re:Tetra Tech, Inc. and certain of its Subsidiaries

Ladies and Gentlemen:

        I have acted as counsel to Tetra Tech, Inc., a Delaware corporation (the
"Company"), and the subsidiaries of the Company listed on Exhibit A attached
hereto (collectively the "Guarantors" and, together with the Company, each a
"Loan Party" and collectively the "Loan Parties") in connection with the Second
Amendment dated as of May    , 2005 (the "Second Amendment") to the Amended and
Restated Credit Agreement dated as of July 21, 2004 (together with its schedules
and exhibits, as previously amended, the "Credit Agreement") among the Company,
the financial institutions from time to time party thereto (the "Banks"), U.S.
Bank National Association, as Documentation Agent, Wells Fargo Bank, N.A., as
Syndication Agent, and Bank of America, N.A., as Administrative Agent (in such
capacity the "Administrative Agent"). Capitalized terms used herein without
definition have the same meanings as in the Credit Agreement.

        This opinion is delivered to you pursuant to Section 3 of the Second
Amendment. In connection with this opinion, I have examined and relied upon the
following documents:

(a)the Credit Agreement;

(b)the Second Amendment;

(c)the Confirmation dated May 12, 2005 issued by the Loan Parties; and

(d)the Second Amended and Restated Security Agreement dated as of the date
hereof among the Loan Parties and the Collateral Agent (the "Amended Security
Agreement").

        The documents referred to in items (b), (c) and (d) above are called the
"Amendment Documents;" the Credit Agreement as amended by the Second Amendment,
the Second Amendment and the Amended Security Agreement are called the "Credit
Documents."

        In addition, I have examined such other records, documents, certificates
and instruments as I have deemed necessary or appropriate as a basis for the
opinions expressed below. In my examination I have assumed the genuineness of
all signatures (other than signatures of the officers of the Loan Parties), the
legal capacity of natural persons, the authenticity of all documents submitted
to me as originals, the conformity to original documents of all documents
submitted to me as certified or photostatic copies, and the authenticity of the
originals of such copies. As to any facts material to this opinion that I did
not independently establish or verify, I have relied upon certificates of public
officials and statements and representations of officers and other
representatives of the Loan Parties.

        To the extent that the obligations of any Loan Party may be dependent
upon such matters, I have assumed for purposes of this opinion that (a) each of
the Administrative Agent and each Bank (each a "Lender Party") is duly
incorporated or formed, validly existing and in good standing under the laws of
its jurisdiction of incorporation or formation, (b) each Lender Party has the
corporate or other organizational power and authority to execute and deliver the
Second Amendment and, in the case of the Administrative Agent, the Amended
Security Agreement, (c) each Lender Party has duly authorized, executed and
delivered the Second Amendment and, in the case of the Administrative Agent, the
Amended Security Agreement, (d) each Lender Party has the requisite corporate or
other organizational power and authority to perform its obligations under each
Credit Document to which it is a party, and (e) each Credit Document constitutes
the legal, valid and binding obligation of each

--------------------------------------------------------------------------------




Lender Party that is a party thereto, enforceable against such Lender Parties in
accordance with its terms.

        I have investigated such questions of law for the purpose of rendering
this opinion as I have deemed necessary. I am an attorney admitted to practice
in the State of California. I express no opinion as to matters under or
involving the laws of any jurisdiction other than the laws of the State of
California, United States federal law and the State of Delaware General
Corporation Law, as such laws presently stand (the "Subject Laws"). I am not
opining on, and I assume no responsibility as to, the applicability to or effect
on any of the matters covered herein of the laws of any other jurisdiction. With
regard to the opinions set forth in paragraphs 1 and 2, I note that certain
Guarantors are incorporated in jurisdictions other than California and Delaware.
To the extent my opinions in paragraphs 1 and 2 are governed by laws other than
the laws of the State of California and the Delaware General Corporation Law, I
have assumed that the laws of the State of California govern these matters. I
express no opinion with respect to federal securities or state securities or
"blue sky" laws or state or federal antifraud, antitrust or environmental laws.
In addition, I am not expressing any opinion as to the effect of noncompliance
by any Lender Party with any state or federal laws or regulations applicable to
the transactions contemplated by the Credit Documents because of the nature of
their respective businesses. I also assume that each Lender Party will act in
good faith and in a commercially reasonable manner.

        For purposes of California usury laws, I have assumed, with your
permission, that each of the Banks is a national, state or foreign bank.

        Based upon and subject to the foregoing and the limitations,
qualifications and exceptions set forth below, I am of the opinion that:

        1.     The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware, and each Guarantor is
duly organized and validly existing in good standing under the laws of the
jurisdiction of its organization. Each Loan Party is duly qualified to transact
business as a foreign corporation and is in good standing in each other
jurisdiction in which it owns or leases property of a nature, or transacts
business of a type, that would make such qualification necessary, except where
the failure so to qualify would not have a Material Adverse Effect. Each Loan
Party has the corporate power and authority to own its property and to carry on
its business as now being conducted. Each Loan Party has the corporate power and
authority (a) to execute and deliver each Amendment Document to which it is a
party and (b) to perform its obligations under each Credit Document to which it
is a party and to carry out the transactions contemplated thereby.

        2.     The execution and delivery by each Loan Party of each Amendment
Document to which it is a party, and the performance by each Loan Party of its
obligations under each Credit Document to which it is a party, have been duly
authorized and approved by all necessary corporate action. Neither the execution
and delivery by any Loan Party of the Amendment Documents to which it is a party
nor the consummation by any Loan Party of the transactions contemplated by the
Credit Documents will breach, be in conflict with, or constitute a default under
(a) any Loan Party's Certificate of Incorporation, Articles of Incorporation or
Bylaws, as the case may be, (b) any contractual restriction (other than with
respect to financial ratios or tests or any aspect of the financial condition or
results of operation of any Loan Party as to which I express no opinion)
contained in any agreement, indenture, instrument or other document that is
material to the Company and its Subsidiaries considered as a whole, (c) any
judgment, order, injunction or decree known to me, or (d) to my knowledge, any
federal, California or Delaware General Corporation Law statute, rule or
regulation (including usury laws).

        3.     No authorization, approval or other action by, and no notice to
or filing with, any federal, California or Delaware governmental authority or
regulatory body is required for the execution and delivery by any Loan Party of
any Amendment Document or the performance by any Loan Party of any

2

--------------------------------------------------------------------------------




Credit Document, except for routine filings that may be required after the date
hereof to maintain good standing (corporate or otherwise) or to perfect Liens
under the Security Agreement.

        4.     (a) Each Amendment Document has been duly executed and delivered
by each Loan Party that is a party thereto, and each Credit Document constitutes
the legal, valid and binding obligation of Loan Party that is a party thereto,
enforceable against such Loan Party in accordance with its terms.

        (b)   With respect to the enforceability of the choice of law to govern
each of the Credit Documents, although there is no controlling precedent and the
matter is not free from doubt, a California court or a federal court sitting in
the State of California in a properly litigated action should respect the choice
of Illinois law as the governing law and should apply Illinois law.

        5.     To my knowledge, other than as disclosed in the Company's
financial statements, there are no outstanding judgments against the Company or
any Subsidiary, and there is no action, suit or proceeding pending or threatened
against the Company or any Subsidiary, which is reasonably likely to have a
Material Adverse Effect.

        In rendering the opinions set forth above, I have assumed that the laws
of the State of California would apply despite the selection of Illinois law as
the governing law in the Credit Documents. In making the foregoing assumption, I
do not intend to imply that a California court would not give effect to such
selection of Illinois law.

        The opinions expressed herein are subject to the following
qualifications and comments:

        A.    Each Credit Document is subject to the effect of (i) bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other similar
laws relating to or affecting the rights of creditors generally and (ii) the
application of general principles of equity (regardless of whether enforcement
is considered in proceedings at law or in equity).

        B.    I express no opinion as to the effect of the laws of any
jurisdiction (other than the Subject Laws) wherein any Bank may be located which
limit rates of interest that may be charged or collected by such Bank.

        C.    Insofar as certain provisions of the Credit Documents may provide
for indemnification, enforceability thereof may be limited by public policy
considerations.

        D.    The provisions of the Credit Documents that permit any Lender
Party to take action or make determinations, or to benefit from indemnities and
similar undertakings of any Loan Party may be subject to a requirement that such
actions be taken or such determinations by made, and any action or inaction by
any Lender Party that may give rise to a request for payment under such an
undertaking be taken or not taken, on a reasonable basis and in good faith.

        E.    I express no opinion as to (i) whether provisions of any Credit
Document that relate to the subject matter jurisdiction of the federal or state
courts of Illinois to adjudicate any controversy related to such Credit Document
or the transactions contemplated thereby, (ii) any waiver of inconvenient forum
set forth in any Credit Document, or (iii) any waiver of jury trial found in any
Credit Document.

        F.     My opinions in paragraphs 2 and 3 above as to compliance with
certain statutes, rules and regulations are based upon a review of those
statutes, rules and regulations which, in my experience, are normally applicable
to transactions of the type contemplated by the Credit Documents and statutes,
rules and regulations applicable to corporations conducting businesses similar
to those conducted by the Loan Parties.

        This opinion letter is rendered only to, and is solely for the benefit
of, the Banks (and their respective successors and assigns) in connection with
the transactions related to the Credit Documents

3

--------------------------------------------------------------------------------




and may not be relied upon by such Persons for any other purpose, or by any
other Person for any purpose, in each case without my prior written consent.


 
 
Very truly yours,
 
 
/s/  JANIS B. SALIN      

--------------------------------------------------------------------------------

Janis B. Salin
Vice President and General Counsel

Attachment: Exhibit A

4

--------------------------------------------------------------------------------



Exhibit A
Subsidiaries

Subsidiary


--------------------------------------------------------------------------------

  State Of Domicile

--------------------------------------------------------------------------------

GeoTrans, Inc.   Virginia Tetra Tech EM Inc.   Delaware KCM, Inc.   Washington
SCM Consultants, Inc.   Washington Whalen & Company, Inc.   Delaware Tetra Tech
NUS, Inc.   Delaware MFG, Inc.   Delaware Tetra Tech Canada Ltd.   Ontario Tetra
Tech Construction Services, Inc.   Colorado Cosentini Associates, Inc.   New
York Evergreen Utility Contractors, Inc.   Washington eXpert Wireless Solutions,
Inc.   Delaware FHC, Inc.   Oklahoma Rizzo Associates, Inc.   Massachusetts
Tetra Tech RMC, Inc.   Delaware Vertex Engineering Services, Inc.  
Massachusetts Western Utility Contractors, Inc.   Illinois Sciences
International, Inc.   Delaware The Thomas Group of Companies, Inc.   Delaware
Hartman & Associates, Inc.   Florida Ardaman & Associates, Inc.   Florida Tetra
Tech EC, Inc.   Delaware Engineering Management Concepts, Inc.   California
Advanced Management Technology, Inc.   Virginia Tetra Tech Consulting &
Remediation, Inc.   Delaware

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



SECOND AMENDMENT
EXHIBIT A TO SECOND AMENDMENT FORM OF CONFIRMATION
SCHEDULE 1.1 PRICING SCHEDULE
SCHEDULE 2.1 BANKS AND PERCENTAGES

Exhibit B



SECOND AMENDED AND RESTATED SECURITY AGREEMENT
W I T N E S S E T H
SCHEDULE I TO SECURITY AGREEMENT
CORPORATE INFORMATION [TO BE INSERTED]
SCHEDULE II TO SECURITY AGREEMENT
Tradenames [TO BE ATTACHED]
SCHEDULE III TO SECURITY AGREEMENT
Prior Legal Names
